Citation Nr: 0330981	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  98-14 209A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for chronic back injury residuals.  

2.  Entitlement to service connection for a chronic 
bilateral foot disorder to include corns and calluses.  

3.  Entitlement to a disability evaluation in excess of 30 
percent for the veteran's post-traumatic stress disorder for 
the period between May 30, 1997 and August 27, 1998.  

4.  Entitlement to a disability evaluation in excess of 70 
percent for the veteran's post-traumatic stress disorder on 
and after August 28, 1998.  

5.  Entitlement to an increased disability evaluation for 
the veteran's chronic maxillary sinusitis with a right 
frontal sinus osteoma and headaches, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from August 1964 to July 
1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
North Little Rock, Arkansas, Regional Office which 
determined that new and material evidence had not been 
received to reopen the veteran's claim of entitlement to 
service connection for chronic back injury residuals; 
determined that the veteran had not submitted a 
well-grounded claim of entitlement to service connection for 
a chronic bilateral foot disorder to include corns and 
calluses; denied that claim; denied service connection for 
post-traumatic stress disorder (PTSD); and denied a 
compensable evaluation for the veteran's chronic maxillary 
sinusitis with a right frontal sinus osteoma and headaches.  
In June 1998, the veteran was afforded a hearing before a VA 
hearing officer.  In August 1998, the North Little Rock, 
Arkansas, Regional Office granted service connection for 
PTSD; assigned a 30 percent evaluation for that disability; 
and granted a 10 percent evaluation for the veteran's 
chronic sinus disorder.  In February 1999, the North Little 
Rock, Arkansas, Regional Office increased the evaluation for 
the veteran's PTSD from 30 to 70 percent disabling and 
effectuated the award as of August 28, 1998.  The veteran 
subsequently moved to Louisiana.  His claims files were then 
transferred to the New Orleans, Louisiana, Regional Office 
(RO).  In March 2003, the RO reviewed the veteran's claim of 
entitlement to service connection for a chronic bilateral 
foot disorder to include corns and calluses on the merits 
and denied the claim.  The veteran has been represented 
throughout this appeal by the Disabled American Veterans

The veteran has submitted an informal claim for a total 
rating for compensation purposes based on individual 
unemployability.  It appears that the RO has not had an 
opportunity to act upon the claim.  Absent an adjudication, 
a notice of disagreement, a statement of the case, and a 
substantive appeal, the Board does not have jurisdiction 
over the issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); 
Roy v. Brown, 5 Vet. App. 554 (1993); Black v. Brown, 10 
Vet. App. 279, 284 (1997); Shockley v. West, 11 Vet. App. 
208 (1998).  Jurisdiction does matter and it is not 
"harmless" when the Department of Veterans Affairs (VA) 
fails to consider threshold jurisdictional issues during the 
claim adjudication process.  Furthermore, this Veterans Law 
Judge cannot have jurisdiction of the issue.  38 C.F.R. 
§ 19.13 (2002).  The United States Court of Appeals for 
Veterans Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after 
a statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issue of entitlement to a 
total rating for compensation purposes based on individual 
unemployability is referred to the RO for action as may be 
appropriate.  Black v. Brown, 10 Vet. App. 279 (1997).  If 
the decision on this issue is to deny the benefit and the 
veteran wishes to appeal from the decision, he has an 
obligation to file a timely notice of disagreement and a 
timely substantive appeal following the issuance of the 
statement of the case.  38 C.F.R. § 20.200 (2002).  


REMAND

In reviewing the January 2003 Veterans Claims Assistance Act 
of 2000 (VCAA) notice provided to the veteran, the Board 
observes that the notice erroneously discusses only the 
evidence required to support a claim for service connection 
and does not provided information as to the evidence needed 
for either an application to reopen a previously denied 
claim for service connection or a claim for an increased 
disability evaluation.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has recently 
invalidated the regulations which empowered the Board to 
issue written notification of the VCAA to veterans.  
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003).  

The Federal Circuit has recently invalidated the thirty-day 
response period contained in 38 C.F.R. § 3.159(b)(1) (2003) 
as being inconsistent with 38 U.S.C.A. § 5103(b)(1) (West 
2002).  Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003).  The Federal Circuit found that the 
thirty-day period provided in § 3.159(b)(1) in which to 
respond to a VCCA notice to be misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
the RO must take this opportunity to inform the veteran that 
a one full year may be taken to respond to a VCAA notice 
notwithstanding the previously provided information.  

At the June 1998 hearing, the veteran testified that he had 
received post-service chiropractic treatment for his chronic 
back injury residuals.  A June 1998 written statement from 
Joseph A. Stagni, D.C., conveys that the veteran was treated 
for cervical and lumbar spine disabilities between September 
1989 and November 1990.  Clinical documentation from Dr. 
Stagni is not of record.  

At the hearing on appeal, the veteran testified further that 
he had received post-service surgical and podiatric 
treatment for his bilateral foot disabilities.  He stated 
that his podiatrist was a Dr. Cyril M. Scully.  Clinical 
documentation of the cited treatment is not of record.  In 
reviewing a similar factual scenario, the Court has held 
that the VA should obtain all relevant VA and private 
treatment records which could potentially be helpful in 
resolving the veteran's claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).  

In his October 2003 Appellant's Brief, the veteran's 
accredited representative conveys that a separate 
compensable evaluation is warranted for the veteran's 
service-connected headaches.  He advances that the veteran 
was last afforded a VA examination for compensation purposes 
which addressed his service-connected sinus disability in 
July 1998.  The Court has held that the VA's statutory duty 
to assist the veteran includes the duty to conduct a 
thorough and contemporaneous examination so that the 
evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Accordingly, this case is REMANDED for the 
following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003); and 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003) are fully met.  

2.  The RO should then contact the 
veteran and request that he provide 
information as to all post-service 
treatment of his chronic back injury 
residuals and chronic bilateral foot 
disabilities and all treatment of his 
PTSD and sinus disability after 1996 
including the names and addresses of all 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, the RO should 
contact Joseph A. Stagni, D.C., Cyril M. 
Scully, D.P.M., and all other identified 
health care providers and request that 
they forward copies of all available 
clinical documentation pertaining to 
treatment of the veteran, not already of 
record, for incorporation into the 
record.  

3.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes which is 
sufficiently broad to accurately 
determine the current nature and 
severity of his chronic bilateral foot 
disabilities, if any, and his 
service-connected maxillary sinusitis 
with a right frontal sinus osteoma and 
headaches.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  If a 
chronic foot disorder is identified, the 
examiner or examiners should advance an 
opinion addressing the following 
question:  Is it more likely than not 
(i.e. , probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
currently diagnosed chronic foot 
disorder (if actually diagnosed) had its 
onset during active service or is in any 
other way causally related to service?  
Send the claims folder to the examiner 
or examiners for review.  The 
examination report should specifically 
state that such a review was conducted.  

4.  The RO should then readjudicate the 
veteran's application to reopen his 
claim of entitlement to service 
connection for chronic back injury 
residuals and his claims of entitlement 
to service connection for a chronic 
bilateral foot disorder to include corns 
and calluses; an evaluation in excess of 
30 percent for his PTSD for the period 
between May 30, 1997 and August 27, 
1998; an evaluation in excess of 70 
percent for his PTSD on and after August 
28, 1998; and an increased evaluation 
for his chronic maxillary sinusitis with 
a right sinus osteoma and headaches.  
The RO should expressly consider the 
veteran's entitlement to a separate 
compensable evaluation for his 
headaches.  If the benefits sought on 
appeal remains denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See  M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.  



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


